Title: From George Washington to Colonel Joseph Trumbull, 12 May 1777
From: Washington, George
To: Trumbull, Joseph

 

Sir,
Morris Town. 12th May 1777

General McDougall’s frequent complaints of the Mismanagement in your department, that fall within his notice, have induced me to address this to you on the Subject—As Consequences of the last Importance are involved in the fate of our Provisions, I hope that the following Extracts of his letters will immediately produce the desired and indispensably necessary reformation.

 Extracts.
Peck’s kill 27th April The Ships being so near me, and the want of Meat for many of the Troops for two days, prevent my moving on Conjecture—The former is the fault of those, who furnish Provisions, and who have been wrote to many days to supply this Post—some however is expected hourly. Peck’s kill 5º May Before the receipt of your favour of the 1st Inst. I directed the Depy Commy to procure me without delay a return of all the Provisions purchased on, or near the River; as well as what was stored in the Neighbourhood—But I have not yet obtained it, nor do I expect it before the Enemy moves up the River; if they come soon—There is such derangement in this department, that before the destruction of the Stores at Danbury, I could not get three days provisions of Meat in reserve for the Army—And Fort Montgomory has not a Week’s provision of Meat before hand for its present Garrison, notwithstanding I ordered Six month’s to be laid in for 1,000 Men, before the Enemy came here—Onions sent to Danbury have laid there and perished, while the Troops here have been destitute of every kind of Vegetables for the greatest part of the time since I took the command—In short, I am morally certain the necessary quantity of Provisions for the Army will not be got into Ulster County in the course of a Month, if in that time—Flour there will be plenty, if secured.


By these you will discover how necessary to the general good, your immediate Attention, to the redress of these Abuses, is—I am necessitated to insist, that, if you can not possibly leave Philadelphia immediately, you take effectual Measures to have them removed without loss of time.
This Army may probably move towards the North River soon; if that should be Case, a Man of Abilities, Activity & general Acquaintanace with the Inhabitants and Country must be constantly attending Us in the Character of a Commissary, otherwise We shall be reduced to great Inconvenience and perhaps Distress—You had better look out for such an one immediately, that he may be making proper preparations. I am Sir, Yr most Obed. Sert

Go: Washington


